DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 31, 33, 35-37, 39, 41-43, 45, 47-49, 51 and 53-63 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 6/20/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  31, 33, 35-37, 39, 41-43, 45, 47-49, 51 and 53-63  are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 31, 37, 43, 49 and 56-58 recite that the concentration of the agonist compounds are present in the pharmaceutically acceptable carrier in the recited amounts. The recitation that these are in the pharmaceutically acceptable carrier at these amounts is New Matter.
The specification discloses the claimed ranges are  only in relation to the amount of the integrin agonist present in  a cell carrier ([0088]) which is the amount administered to an individual.
This is also the case in the Experimental section. The following is disclosed: [T]the effective concentration  of a representative  agonist compound (THI0019, in a cell carrier (emphasis added) was evaluated by a static adhesion of integrin expressing cells to an immobilized ligand in vitro”. At page 57 it is further disclosed that the final concentration of THI0019 in the respective cell carriers were 10 µM, 0.00001 µM and 0.0000000001 µM. The underlining of the phrases are  emphasis added by the Examiner. A representative  cell carrier is disclosed as isotonic Tris buffer saline comprising 50 mM Tris-HCl at pH 7.4. Thus, the presence of the agonist compound in this carrier is the dose administer to  evaluate by a static adhesion of integrin expressing cells to an immobilized ligand ([0132]). It is not a measure of the concentration of the integrin compound present in the pharmaceutically acceptable carrier.
Therefore, Applicant was not in possession of the full scope of the claimed subject matter at the time of filing.
Claims 33, 39, 41, 42, 45, 47, 51, 53, 55, 35 and  36 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
	The amendments to the claims regarding  the variable or compound “comprising” is interpreted to mean that such variables or compound include derivatives of said variables or compounds such that said derivatives are still integrin agonists. Regarding the hematologic cancer or genetic disorder comrpsing the recited disease states, this new limitations is interpreted to mean that there are variations of the recited disease states than can be affected by the claimed integrin agonist compositions.
	In the instant case, the specification does not provide sufficient written description for derivatives or disease variations wherein said variables or compounds such that said derivatives are still integrin agonists or are variations of the recited disease states than can be affected by the claimed integrin agonist compositions.
	While functions are claimed -- that derivatives of the compounds or variables are integrin agonists and that the variations of disease states than can be affected by the claimed integrin agonist compositions  -- there is a lack of guidance/support in the claims and/or specification as to what structural aspects of the variable or compounds or what aspects of a variation of a disease state  (the structure element of “structure + function” language) must be conserved in any derivative or analog of the claimed derivatives  of compounds and variables  to confer a functioning integrin agonist. Regarding the variation of disease states, there is a lack of guidance/support in the claims and/or specification as to what clinical or physiological  aspects of a variation of a disease state  (the structure element of “structure + function” language) must be such that the variation of a disease state can be affected by the integrin agonist compounds. Put another way, Applicant has not shown what structural aspects of the compound or variables will render a functioning integrin agonist. Similarly, Applicant has not shown what variations of the claimed disease states can be still be affected by the claimed integrin agonist compounds.
	In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genera. 	Thus,  skilled artisan cannot envision the detailed chemical structure of the encompassed derivatives or what variations of the claimed disease states can still be affected by the claimed compounds regarding integrin activation by the claimed agonists  from the instant specification. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
In the absence of sufficient recitation of distinguishing identifying characteristics of a  derivative of the claimed compounds or variables or the variations of the claimed disease states that can still be affected by the claimed compounds regarding integrin activation by the claimed agonists, the specification does not provide adequate written description of the claimed genus. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Regarding the prior art, Biediger does not teach derivatives of variables or compounds that still retain integrin agonist activity. The prior art does not teach variations of the claimed disease states that can still be affects by the claimed compounds regarding integrin activation by the claimed agonists.  Thus, derivatives of the claimed agonist compounds or variation of the claimed disease states  were not found to be reasonably taught or suggested by the prior art of the prior art at the time of filing of the claimed invention.
	Thus, claims 33, 39, 41, 42, 45, 47, 51, 53, 55, 35 and  36 lack written description regarding the derivatives of the claimed agonist compounds and variables or variations of the claimed disease states.. Applicant was not in possession of the full scope of claims 33, 39, 41, 42, 45, 47, 51, 53, 55, 35 and  36 at the time of filing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31, 33, 35-37, 39, 41-43, 45, 47-49, 51 and 53-63  are rejected under 35 U.S.C. 103 as being unpatentable over Drewel et al. (Cytotherapy (2006) 8(1): 70-78) in view of  Varner (US 9403908) and Biediger et al. (WO 2013/068251), as evidenced by Laine et al. (US 20120190058), Novak et al. (US 20130302795) and  Konradi et al. (US 20130338164). 
It is noted that the Consigny references has been omitted from the rejection. This is not a new ground of rejection because the rejection relies on the same disclosure of the other references as made in the previous Office action. MPEP 1207.03(a) II (3) states the following:
3. Relying on fewer than all references in support of a 35 U.S.C. 103 rejection, but relying on the same teachings.
If the examiner’s answer removes one or more references from the statement of rejection under 35 U.S.C. 103, and relies on the same teachings of the remaining references to support the 35 U.S.C. 103 rejection, then the rejection does not constitute a new ground of rejection. For example, in In re Kronig, 539 F.2d 1300, 1302, 190 USPQ 425, 427 (CCPA 1976), the examiner rejected the claims under 35 U.S.C. 103 over four references. The Board affirmed the rejection under 35 U.S.C. 103, but limited its discussion to three of the references applied by the examiner. Id. The Board relied upon the references for the same teachings as did the examiner. The court held that this did not constitute a new ground of rejection. Kronig, 539 F.2d at 1303, 190 USPQ at 427 ( "Having compared the rationale of the rejection advanced by the examiner and the board on this record, we are convinced that the basic thrust of the rejection at the examiner and board level was the same." ). See also In re Bush, 296 F.2d 491, 495–96, 131 USPQ 263, 266-67 (CCPA 1961) (Examiner rejected claims 28 and 29 under 35 U.S.C. 103 based upon "Whitney in view of Harth;" Board did not enter new ground of rejection by relying only on Whitney).
Claims 31, 37, 43 and 49 have been amended to recite: “hematopoietic stem cells (HSCs)  derived from umbilical cord blood in a cell carrier”. The specification discloses that “a cell carrier” means any isotonic solution used as a medium to suspend cells ([0065]).
Drewel teaches a method to enhance the homing of a constant number of HSCs by modulating the adhesion function molecules to induce improvement of the engraftment of the transplanted cells. This may potentially lead to a faster hematopoietic reconstitution after clinical stem cell transplantation (Introduction; page 70). 
Drewel teaches that bone marrow CD34+ cells express the integrins VLA-4 (alpha4beta1) and VLA-5 (alpha5beta1) which both bind to fibronectin. Stimulation with cytokines such as stem cell factor (SCF) increased binding to fibronectin in the extracellular matrix.  It has also been demonstrated that SCF improves the hematopoietic engraftment capability of human peripheral blood-derived HPC in NOD/SCID mice  (page 71, left column, first paragraph). 
Drewel states that the instant study shows the impact of SCF on the hematopoietic engraftment of cord blood (CB)-derived pluripotent cells. It is shown that SCF changes the tissue distribution of the progeny of the transplanted cells detected six weeks after the transplantation in the liver and kidneys of the recipients (page 71, left column, second paragraph).
Drewel teaches that umbilical cord blood (CB) samples were collected, cryopreserved, thawed and transplanted into sub-lethally irradiated NOD/SCID mice. Samples containing  mononuclear cells  and CD34+ cells in 0.2 mL of PBS were injected with and without SCF and tested for engraftment (page 71 under the heading of “Methods; Human HPC). Laine teaches that CD34+ cells are hematopoietic cells (claim 1 of the publication; claims 31, 37, 43 and 49, in part). Novak teaches that PBS from Gibco BRL is phosphate buffered saline ([0364]). Konradi teaches that PBS is an isotonic solution. Therefore, the disclosure of the cells in PBS meets the limitation of “cells in a carrier.”
For transplantation, the SCF was added to the cells immediately prior to the injection and injected into the mice with the cell suspension (claims 59-62 to agonist treated cells). The mice were sacrificed and analyzed for the presence of human cells (page 71, right column, under the heading of “NOD/SCID mouse reconstitution assay”).
Table 1 shows the effect of SCF injected simultaneously with the CB-derived mononuclear cells that contain  CD34+ cells. The negative control was implantation of the cells with no CSF. Engraftment was defined by the detection of at least five human myeloid (CD15+ and CD66b+) and five human lymphoid (CD19+ and CD20+ cells within 2 x 104 BM cell analyzed (legend).
The cord blood administered with SCF resulted in a 3.5-fold increase in the mean number of CD45+ CD71+ human cells in the BM (top of page 73, left column).
Drewel teaches that a possible explanation for the SCF modulation of the engraftment is due to the stimulation of the adhesiveness of the transplanted cell such that a higher number of cells reach the bone marrow niche (page 76, bottom left paragraph). It is hypothesized that the SCF stimulation is responsible for an increased integrin-ligand interaction between transplanted cells and the organ to which they are administered (page 77, left column, fourth full paragraph).
Drewel does not teach that the composition comprises (instead of SCF) one integrin antagonist compound or a plurality  of integrin agonist compounds selected from Formula (I) where the variable are defined as in claims 31 and 35, a compound listed in claim 36; one integrin agonist compound or a plurality  of integrin agonist  compounds of Formula (I) where the variable are defined as in claims 37 and 41, a compound listed in claim 42; one integrin antagonist compound or a plurality  of integrin agonist compounds select from Formula (I) where the variable are defined as in claims 43 and 47, a compound listed in claim 48; or one integrin antagonist compound or a plurality  of integrin agonist compounds select from Formula (I) where the variables are defined as in claims 49 and 54, or a compound listed in claim 55.
Varner teaches in Figure 34 that the integrin alpha4beta1 (VLA-4) is expressed on human CD34+ stem cells and that they adhere to CS-1 fibronectin in the presence of culture medium (col. 10, lines 15-26; claims 31, 37, 43 and 49).
Biediger teaches a method of enhancing binding of cells to an integrin-binding ligand by treating the integrin-expressing cells in vitro with an agonist. The integrin is selected from α4β1, α5β1, α4β7, αvβ3 and αLβ2. The integrin agonist can be contacted with treated cells ([0019].
Ligands recognized by integrins include extracellular matrix  molecules including fibronectin, vitronectin, laminin, collagen, VCAM-1, MAdCAM-1. Integrins are involved in homing, cell migration, proliferation and survival ([0003]).
At [0033] Biediger teaches that in certain embodiments, the compounds can treat damaged or diseased vascular tissue in a mammal at the vascular site which includes bone marrow (emphasis added).
Integrin agonist compounds includes those recited at [0013] which corresponds to the structure of formula (I); instant claim 31) and the species of instant claim 36. The species at [0013] include the instantly claimed substituents of claim 35. 
At [0113], page 45, Biediger teaches compound 6-25, ethane-1,2-diyl bis[bis(2-thienylmethyl)carbamate]:

    PNG
    media_image1.png
    367
    762
    media_image1.png
    Greyscale
which corresponds to 1,2-bis(bis(thiopen-2-ylmethyl)carbamate)ethane (instant claims 37, 41 and 42).
The compounds recited in claim 19 of Biediger corresponds to those recited in instant claims 43, 47 and 48.
The integrin agonist compounds taught at [0023] by Biediger correspond to  the structure of Formula (1) of instant claims 43 and 48. Example 10 at page 51 teaches methyl (6S,10S)-10-(1,3-benzodioxol-5-yl)-6-butyl-3,8-dioxo-1-(2-thienyl)-2-(2-thienylmethyl)-4-oxa-2, 7,9-triazadodecan-12-oate which is the last claimed compound of instant claim 48.
N- {3-[bis(2-thienylmethyl)sulfamoyl ]propyl }-N-(2-thienylmethyl)thiophene-2-sulfonamide is taught at the end of [0142] page 56 of Biediger (instant claims 49, 54 and 55 at line 7). N- {2-[bis(2-thienylmethyl)sulfamoyl]ethyl} thiophene-2-carboxamide (compound 7-17) is taught at 79, line 12 of Biediger; instant claims 49, 54 and  55).
	N-{3-[bis(2-thienylmethyl)sulfamoyl ]propyl }-N-(2-thienylmethyl)thiophene-2-sulfonamide is taught at the end of [0142] page 56 (instant claim 55, line 7). N- {2-[bis(2-thienylmethyl)sulfamoyl]ethyl} thiophene-2-carboxamide (compound 7-17) is taught at 79, line 12; instant claims 49, 54 and  55).
Representative addition salts are taught at page [0232], page 92 and include acetate, adipate, alginate, citrate, etc. (instant claim 53).
The compounds are in a suitable carrier for administration to a mammal as a medicine ([0036]). At claim 12, the compounds are recited as being combined with a pharmaceutically acceptable carrier.
The integrin-expressing cells are first treated with a disclosed-agonist compound. The integrin-expressing cells may be embryonic stem cells, adult stem cells, adult stem/progenitor cells, or induced pluripotent stem cells, for example. The cells express one more of the integrins a4α1, a5β1, a4 β7, avβ3 and aLβ2. The concentration of the agonist in the treatment media is in the range of about 100 nM to about 30 µM ([0082]). This range overlaps the claims range of greater than 1 fM and less than 10 µM (instant claims 31, 37, 43 and 49). As the treatment media must be compatible with the cells, the media is reasonably  interpreted to be a pharmaceutically  acceptable carrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make a composition containing CD34+ HSCs from cord blood and an integrin agonist of formula (I) as defined in instant claims 31, 35, 36, 37, 41, 42, 43, 48, 49, 53, 54 and 55) at a concentration of 100 nM to about 10 µM. The ordinary artisan would have been motivated to do so because each composition is known to have the same function, to activate integrins such as α4β1, α5β1, α4β7, αvβ3 and αLβ2 in order to stimulate  integrin-ligand interaction between transplanted cells CD34+ HSCs and bone marrow. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully enhance the homing CD34+ HSCs to bone marrow stroma by modulating adhesion function molecules such as integrin alpha4beta1 with a compound as disclosed by Biediger because Biediger teaches compounds that  enhance  act as agonists with cells that express  integrins including  α4β1. As noted supra, Varner teaches that the integrin alpha4beta1 (VLA-4) is expressed on human CD34+ stem cells and that they adhere to CS-1 fibronectin. Thus, the ordinary artisan would have had a reasonable expectation that one could improve the engraftment of transplanted cells by contacting CD34+ HSCs with an integrin agonist of Formula (I) because CD34+ HSCs contain the integrin alpha4beta1 and Biediger teaches that agonist compounds that enhance the binding ability of cells that contain this integrin. Further, the  compounds can treat damaged or diseased vascular tissue in a mammal at the vascular site which includes bone marrow.
Regarding the concentration of the agonist being limited to 10 µM in the pharmaceutically  acceptable carrier, one of ordinary skill in the art would recognize this concentration is an optimizable variable dependent on the desired degree of effect on the integrins. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration of the integrin agonist, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Regarding claims 56-58 which limit the concentration of the integrin agonist compounds in the pharmaceutically  acceptable carrier in an amount of greater than 1 fM and less than 100 nM, Biediger teach that the actual dosage level of active ingredients in the pharmaceutical compositions may be varied in order to obtain an amount of the active compound(s) which is effective to achieve the desired therapeutic response for a particular patient, compositions and mode of administration ([0235]). 
Therefore, one of ordinary skill in the art would recognize this concentration is an optimizable variable dependent on the desired degree of effect on the integrins. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration of the integrin agonist, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Regarding the limitations of claims 59-62 where the HSCs comprise integrin agonist treated HSCs, this is a situation of repeating a successful step where the first step is treating untreated HSCs with the integrin agonists (MPEP 2144.04 VI (B)  Duplication of Parts”
 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

The ordinary artisan would have had a reasonable expectation that one could make a composition of an integrin agonist of Formula (I) with HSCs that had been previously treated because untreated HSCs can be contacted with the integrin agonist.
Drewel modified by the supporting references is silent regarding the improvement of homing, infiltrating, retention  and grafting of HSCs to reconstitute bone marrow tissue comprised by myeloablation therapy or by a hematologic cancer or genetic disorder (claims 31, 37, 43,  and 49);  where the types of disorders are those recited in claims 33, 39 and 45, but meets the claimed limitations because CD34+ HSCs are in a composition with integrin agonists of Formula (I) to improve homing to target transplantation sites which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 57-58 and 63 recite that the HSCs consist essentially of CD34+ and where the integrin agonist compound(s) are present in the bone marrow stroma in the claimed range. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention (MPEP 3111.03 II). In the instant case, the prior art composition  contains mononuclear cells  and CD34+ cells. However, the presence of these cells do not affect the ability of the CD34+ cells to engraft as shown by Drewel.
Response to Arguments
Applicant recites the rejections made in the non-Final rejection from pages 16-25 of the remarks. Applicant notes the additional limitations  relating  to the cell carrier, pharmaceutically acceptable carrier and the concentration of the agonist in the pharmaceutically acceptable carrier. Applicant points to the disclosure of the specification to support the amendments. 
Examiner Response
Applicant is directed to the New Matter rejection regarding the limitation that the one or more integrin agonist compounds are present in the pharmaceutically acceptable carrier in an amount greater than 1 fM and less than 10 µM or greater than 1 fM and less than 100 nM.
Applicant Argument
Applicant argues that the references all disclose very different modes of improving the efficacy of BM translation using HSCs derived from umbilical cord blood. Regarding Drewel, Applicant asserts that cytokines are a broad class of small protein important in cell signaling. Applicant argues that SCF is a cytokine that binds to c-KIT (CD117). Applicant asserts that Drewel demonstrates that SCF does not directly interact with integrins such as VLA-4 or VLA-5 but only interacts with the c-KIT receptor which is not direct activation of said integrins and ligand interaction. Applicant asserts that these are indirect mechanisms which may somehow have an indirect effect on VLA-4 or VLA-5 activation and binding to its corresponding ligand. Applicant cites MPEP 2141.02 (VI) stating that a prior art reference must be considered in its entirety. Applicant argues that using SCF to improve engraftment of cord blood derived HSCs in BM transplantation does not provide sufficient guidance  to use an integrin agonist that directly targets activating  VLA-4 to improve reconstitution of bone marrow tissue using cord blood HSCs, especially bone marrow compromised by myeloablation therapy or by a hematologic cancer or a genetic disorder.
Applicant notes that the Examiner refers to CD34 cells and states  that CD34 cells are a type of glycoprotein that may appear on the surface of different types of cells including but not limited to HSCs and are not activated by the integrin agonists of Formula (I).
Examiner Response
The only mention of c-KIT in Drewel is the referral to reference 5. Drewel refers to references 4-8 to state that BM CD34+ cells express a variety of adhesion molecules which include alpha4, alpha5, etc. The Examiner can find no other reference to c-KIT relating to Applicant’s assertion that Drewel demonstrates that SCF does not directly interact with integrins such as VLA-4 or VLA-5 but only interacts with the c-KIT receptor. As stated in the Office action: Drewel teaches that a possible explanation for the SCF modulation of the engraftment is due to the stimulation of the adhesiveness of the transplanted cell such that a higher number of cells reach the bone marrow niche (page 76, bottom left paragraph). It is hypothesized that the SCF stimulation is responsible for an increased integrin-ligand interaction between transplanted cells and the organ to which they are administered (page 77, left column, fourth full paragraph).
In response solely to Applicant’s arguments, Drewel also teaches that  “[R]recently, we demonstrated that expression of the beta1 integrins VLA-4 and VLA-5 by peripheral blood-derived CD34+ cells, the adhesion of early HPC in vitro and the homing of transplanted cells in vivo can be increased by stimulation with SCF [11]. In this study, we extend these observations to CB-derived HPC and the detection of human cells in non-hematopoietic organs” (page 77, right column, third paragraph).
Therefore, Drewel teaches that the addition of SCF to CB-derived cord blood which contains CD34+ cells (e.g., hematopoietic stem cells; see Table 1 which shows the number of CD34+ cells in the mononuclear preparation) stimulates of the adhesiveness of HSC from CB-derived monocytes to  integrins to enhance hematopoietic  stem cells engraftment.
Laine is cited to show that the CD34+ cells in the mononuclear cells derived from  cord blood in Table 1 of Drewel contain  hematopoietic stem cells. Further, Drewel identifies the engraftment in Table 1 as being hematopoietic.
Applicant Argument
Applicant argues that Consigny discloses a biological conjugate, linker or an expression cassette encoding  an adhesion molecule  or gene product to enhance the efficacy of HSCs derived from umbilical cord blood. Applicant argues that this is a completely and very different compositional  modality for enhancing the use of HSCs derived from umbilical cord blood. The compositions of Consigny upregulate the expression of CD(49d) and CXCR4 on therapeutic cells. Upregulation occurs inside a cell affecting gene expression and does not involve actual direct activation of cell surface integrins. 
Applicant cites MPEP 2141.02 (VI) stating that a prior art reference must be considered in its entirety. Applicant argues that using composition to upregulate gene expression  does not provide sufficient guidance to use an integrin agonist that directly targets activating  VLA-4 to improve reconstitution of bone marrow tissue using cord blood HSCs, especially bone marrow compromised by myeloablation therapy or by a hematologic cancer or a genetic disorder.
Examiner Response
Consigny is no longer relied on. Drewel in view of Varner and Biediger as evidenced by the cited references teach the claimed invention for the reasons stated supra.
Applicant Argument
Applicant argues that Varner discloses using types or sources of agents that alter HPC adhesion and/or migration to target tissue which is a completely and very different compositional  modality for enhancing the use of HSCs derived from umbilical cord blood. Applicant asserts that Varner expressly discloses antagonists  that directly inhibit integrin (VLA-4) from interacting with its natural ligands and includes no use of integrin agonists like the present compounds to improve the reconstitution of bone marrow using cord blood derived HSCs. 
Applicant cites MPEP 2141.02 (VI) stating that a prior art reference must be considered in its entirety. Applicant argues that compositions for inhibiting VLA-4 binding  does not provide sufficient guidance to use an integrin agonist that directly targets activating  VLA-4 to improve reconstitution of bone marrow tissue using cord blood HSCs, especially bone marrow compromised by myeloablation therapy or by a hematologic cancer or a genetic disorder.
Examiner Response
Varner was relied upon for teaching that the integrin alpha4beta1 (VLA-4) is expressed on human CD34+ stem cells and that they adhere to CS-1 fibronectin. Thus, as HSCs express this integrin said HSCs  can reasonably interact with an agonist such as the cytokine of Drewel or the chemical agonists taught by Biediger to increase adhesion to a ligand. That Varner is directed to antagonists of integrins just goes to show that integrins can be affected by agonists or antagonists in a predictable manner.



Applicant Argument
Regarding Laine, Applicant states  that CD34 cells are a type of glycoprotein that may appear on the surface of different types of cells including but not limited to HSCs and are not activated by the integrin agonists of Formula (I).
Examiner Response
Laine is an evidentiary reference cited to show that the CD34+ cells in the mononuclear cells derived from  cord blood in Table 1 of Drewel contain  hematopoietic stem cells. Further, Drewel identifies the engraftment in Table 1 as being hematopoietic.
Applicant Argument
Applicant argues that Biediger is the only reference that discloses the claimed compound but does not recognize that such integrin activators or agonists would be able to improve the efficacy  of HSCs derived from umbilical cord blood in reconstituting bone marrow tissue compromised by myeloablation therapy or by a hematologic cancer or genetic disorder. Applicant refers to [0033] of Biediger and asserts that there is no teaching or suggestion that such integrin activators or agonists would be useful expect to repair damaged vessel or vascular sites. Applicant further argues that Biediger does not disclose HSCs derived from umbilical cord blood, that the carrier concentration is less than 100 nM or using the integrin activators or agonists would be able to improve the efficacy  of HSCs derived from umbilical cord blood in reconstituting bone marrow tissue compromised by myeloablation therapy or by a hematologic cancer or genetic disorder.


Examiner Response
Drewel is relied upon for the teaching that bone marrow CD34+ cells express the integrins VLA-4 (alpha4beta1) and VLA-5 (alpha5beta1) which both bind to fibronectin. Stimulation with cytokines such as stem cell factor (SCF) increased binding of HSC from the monocyte preparation which contains CD34+ hematopoietic stem cells to fibronectin in the extracellular matrix which  improves the hematopoietic engraftment capability. 
Biediger teaches a method of enhancing binding of cells to an integrin-binding ligand by treating the integrin-expressing cells in vitro with an agonist agent. The integrin is selected from α4β1, α5β1, α4β7, αvβ3 and αLβ2. The integrins α4β1 and α5β1 are  expressly disclosed by Drewel as integrins that can be stimulated by cytokines such as SCF to  increase binding to fibronectin in the extracellular matrix.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make a composition containing CD34+ HSCs from cord blood and an integrin agonist of formula (I) as defined in instant claims 31, 35, 36, 37, 41, 42, 43, 48 , 49. 53, 54 and 55) at a concentration of 100 nM to about 10 µM. The ordinary artisan would have been motivated to do so because each composition is known to have the same function, to activate integrins such as α4β1, α5β1, α4β7, αvβ3 and αLβ2 in order to stimulate  integrin-ligand interaction between transplanted cells CD34+ HSCs and bone marrow. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully enhance the homing CD34+ HSCs to bone marrow stroma by modulating adhesion function molecules such as integrin alpha4beta1 with a compound as disclosed by Biediger because Biediger teaches compounds that  enhance  act as agonists with cells that express  integrins including  α4β1. As noted supra, Varner teaches that the integrin alpha4beta1 (VLA-4) is expressed on human CD34+ stem cells and that they adhere to CS-1 fibronectin. Thus, the ordinary artisan would have had a reasonable expectation that one could improve the engraftment of transplanted cells by contacting CD34+ HSCs with an integrin agonist of Formula (I) because CD34+ HSCs contain the integrin alpha4beta1 and Biediger teaches that agonist compounds that enhance the binding ability of cells that contain this integrin. Further, the  compounds can treat damaged or diseased vascular tissue in a mammal at the vascular site which includes bone marrow ([0033]).
Regarding claims 56-58 which limit the concentration of the integrin agonist compounds in the pharmaceutically  acceptable carrier in an amount of greater than 1 fM and less than 100 nM, Biediger teach that the actual dosage level of active ingredients in the pharmaceutical compositions may be varied in order to obtain an amount of the active compound(s) which is effective to achieve the desired therapeutic response for a particular patient, compositions and mode of administration ([0235]). 
Therefore, one of ordinary skill in the art would recognize this concentration is an optimizable variable dependent on the desired degree of effect on the integrins. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration of the integrin agonist, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Regarding Applicant argument that the integrin activators or agonists of Biediger would be able to improve the efficacy  of HSCs derived from umbilical cord blood in reconstituting bone marrow tissue compromised by myeloablation therapy or by a hematologic cancer or genetic disorder, Drewel modified by the supporting references is silent regarding these limitation  but meets the claimed limitations because CD34+ HSCs are in a composition with integrin agonists of Formula (I) to improve homing to target transplantation sites which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. That is, the claimed features would be a natural outcome of the combination of the agonists of Biediger with HSC.
Applicant Argument
Applicant argues that the ordinary artisan when presented with the references could have combined them with Biediger is not enough and does not imply motivation to select those references and combine them with Biediger to arrive at the claimed invention. Applicant further argues that none of the references include disclosure to utilize another compositional mode to enhance engraftment of cord blood derived HSCs suing mall molecular  compounds that directly interact with integrins such as VLA-4 or for use in bone marrow translation such as cytokines, compounds that up regulate gene expression or VLA-4 antagonists. Applicant reiterates that Drewel, Consigny, Varner and Laine utilize totally different compositional modes to enhance the use of HSCs derived from umbilical  cord blood with no mention of other modes to enhance the use of HSCs derived from CB. Applicant argues that Biediger only taught the use of the present integrin activators to repair damage to blood vessels and did not teach concentrations below 100 nM with not mention of other modes to enhance the use of HSCs derived from CB.
Examiner Response
As noted Consigny is no longer cited. The references are related because Drewel teaches increasing the adhesives of HSC (the hematopoietic CD34+ stem cells present in the CB-derived monocyte preparation in Table 1). Varner was relied upon for teaching that the integrin alpha4beta1 (VLA-4) is expressed on human CD34+ stem cells and that they adhere to CS-1 fibronectin. Thus, as HSCs express this integrin said HSCs  can reasonably interact with an agonist such as the cytokine of Drewel or the chemical agonists taught by Biediger to increase adhesion to a ligand. That Varner is directed to antagonists of integrins just goes to show that integrins can be affected by agonists or antagonists in a predictable manner.
Biediger teaches a method of enhancing binding of cells to an integrin-binding ligand by treating the integrin-expressing cells in vitro with an agonist agent. The integrin is selected from α4β1, α5β1, α4β7, αvβ3 and αLβ2. The integrins α4β1 and α5β1 are  expressly disclosed by Drewel as integrins that can be stimulated by cytokines such as SCF to  increase binding to fibronectin in the extracellular matrix.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make a composition containing CD34+ HSCs from cord blood and an integrin agonist of formula (I) as defined in instant claims 31, 35, 36, 37, 41, 42, 43, 48 , 49, 53, 54 and 55 at a concentration of 100 nM to about 10 µM. The ordinary artisan would have been motivated to do so because each composition is known to have the same function, to activate integrins such as α4β1, α5β1, α4β7, αvβ3 and αLβ2 in order to stimulate  integrin-ligand interaction between transplanted cells CD34+ HSCs and bone marrow. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result (emphasis added). The ordinary artisan would have had a reasonable expectation that one could successfully enhance the homing CD34+ HSCs to bone marrow stroma by modulating adhesion function molecules such as integrin alpha4beta1 with a compound as disclosed by Biediger because Biediger teaches compounds that  enhance  act as agonists with cells that express  integrins including  α4β1. As noted supra, Varner teaches that the integrin alpha4beta1 (VLA-4) is expressed on human CD34+ stem cells and that they adhere to CS-1 fibronectin. Thus, the ordinary artisan would have had a reasonable expectation that one could improve the engraftment of transplanted cells by contacting CD34+ HSCs with an integrin agonist of Formula (I) because CD34+ HSCs contain the integrin alpha4beta1 and Biediger teaches that agonist compounds that enhance the binding ability of cells that contain this integrin. Further, the  compounds can treat damaged or diseased vascular tissue in a mammal at the vascular site which includes bone marrow ([0033]).
The motivation for simple substitution does not require that the agonists work in the same manner but only that they have the same function, which in the instant case, is to stimulate  integrin-ligand interaction between transplanted cells CD34+ HSCs and bone marrow.
MPEP 2143 (B) states:
B.    Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
Regarding claims 56-58 which limits the concentration of the integrin agonist compounds in the pharmaceutically  acceptable carrier in an amount of greater than 1 fM and less than 100 nM, Biediger teach that the actual dosage level of active ingredients in the pharmaceutical compositions may be varied in order to obtain an amount of the active compound(s) which is effective to achieve the desired therapeutic response for a particular patient, compositions and mode of administration ([0235]). 
Therefore, one of ordinary skill in the art would recognize this concentration is an optimizable variable dependent on the desired degree of effect on the integrins. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration of the integrin agonist, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Biediger teaches that the  compounds can treat damaged or diseased vascular tissue in a mammal at the vascular site which includes bone marrow ([0033]).
Applicant Argument
Applicant asserts that the discovery that the integrin agonists compounds of formula (I) are capable of enhancing the use of cord blood derived by enhancing homing, etc. to reconstitute bone marrow stroma, tissue compromised by myeloablation therapy or by a hematological cancer or genetic disorders. was wholly unexpected. 
Examiner Response
Biediger teaches compounds that  enhance  act as agonists with cells that express  integrins including  α4β1. As noted supra, Varner teaches that the integrin alpha4beta1 (VLA-4) is expressed on human CD34+ stem cells and that they adhere to CS-1 fibronectin. Thus, the ordinary artisan would have had a reasonable expectation that one could improve the engraftment of transplanted cells by contacting CD34+ HSCs with an integrin agonist of Formula (I) because CD34+ HSCs contain the integrin alpha4beta1 and Biediger teaches agonists that enhance the binding ability of cells that express  this integrin. Further, Biediger teaches that the  compounds can treat damaged or diseased vascular tissue in a mammal at the vascular site which includes bone marrow.
Biediger  modified by the supporting references is silent regarding the improvement of homing, infiltrating and grafting of HSCs into bone marrow stroma to reconstitute bone marrow tissue comprised by myeloablation therapy or by a hematologic cancer or genetic disorder  but meets the claimed limitations because CD34+ HSCs are in a composition with integrin agonists of Formula (I) to improve homing to target transplantation sites which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
Applicant Argument
Applicant argues that the teaching of the cited reference individually, or in any combination, are not sufficient to render the claim obvious except by hindsight reconstruction.
Applicant repeats the assertion that that none of the references teach the claimed invention or that the composition would be effective or reconstituting bone marrow stroma and or tissue compromised by myeloablation therapy or by a hematological cancer or genetic disorder. 
Applicant argues that claims 53-55 and new claim 63 recite concentration limitations that are not disclosed, taught or suggested by the prior art or based on sufficient information of direct of (to?) direct the ordinary artisan to use such low integrin activator concentrations to assist in bone marrow stroma/tissue reconstitution which is  process that occurs away from damage  or diseased blood vessels.
Regarding Applicant argument that Biediger does not teach or suggest effective concentration of less than 100 nM, this is a natural outcome of the administration of a composition of HSCs and the compounds of Biediger.
Examiner Response
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner has answered Applicant’s repeated assertion that none of the references teach the claimed invention or that the composition would be effective or reconstituting bone marrow stroma and or tissue compromised by myeloablation therapy or by a hematological cancer or genetic disorder supra.
Claim 63 is not new. Only claims 56-57 recite that the integrin agonist compound is present in the pharmaceutically acceptable carrier in an amount greater than 1 fM and less than 100 nM. Regarding claims 56-58 which limits the concentration of the integrin agonist compounds in the pharmaceutically  acceptable carrier in an amount of greater than 1 fM and less than 100 nM, Biediger teach that the actual dosage level of active ingredients in the pharmaceutical compositions may be varied in order to obtain an amount of the active compound(s) which is effective to achieve the desired therapeutic response for a particular patient, compositions and mode of administration ([0235]). 
Therefore, one of ordinary skill in the art would recognize this concentration is an optimizable variable dependent on the desired degree of effect on the integrins. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration of the integrin agonist, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653